 Case: 2:19-cv-02196-ALM-EPD Doc #: 162 Filed: 09/07/21 Page: 1 of 1 PAGEID #: 2465



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


URSULA MCGLONE, et al.,                        :

              Plaintiffs,                      :     Case No. 2:19-cv-2196
       vs.                                           Chief Judge Algenon L. Marbley
                                               :     Magistrate Judge Elizabeth P. Deavers

CENTRUS ENERGY CORP.., et al.,                 :

              Defendants.                      :



                                  NOTICE OF HEARING

       TAKE NOTICE that a Discovery Conference1 will be held before the Honorable Elizabeth

A. Preston Deavers on October 13, 2021 at 3:00 PM EST. The parties are directed to

call 1-877-336-1280, enter access code 7598806#, followed by security code 1234#.

       DATE: September 7, 2021                           s/Jodi L. Keener
                                                        Jodi L. Keener (614) 719-3460
                                                        Jodi_Keener@ohsd.uscourts.gov




        1
         The Court is not available the first Tuesday of the month as typically scheduled.
